    Case 3:17-cr-00533-EMC Document 1457-4 Filed 02/03/21 Page 1 of 5




                           EXHIBIT C
Quickenden, et al., A Study of Common Interferences with the
             Forensic Luminol Test for Blood
             Case 3:17-cr-00533-EMC Document 1457-4 Filed 02/03/21 Page 2 of 5

Luminescence 2001;16:295–298
DOI: 10.1002/bio.657                                                                                  ORIGINAL RESEARCH

A study of common interferences with the forensic
luminol test for blood

T. I. Quickenden* and J. I. Creamer
Department of Chemistry, The University of Western Australia, 35 Stirling Highway, Crawley, WA 6009, Australia

Received 5 January 2001; accepted 14 March 2001



ABSTRACT: A wide range of domestic and industrial substances that might be mistaken for haemoglobin in the forensic luminol test
for blood were examined. The substances studied were in the categories of vegetable or fruit pulps and juices; domestic and
commercial oils; cleaning agents; an insecticide; and various glues, paints and varnishes. A significant number of substances in each
category gave luminescence intensities that were comparable with the intensities of undiluted haemoglobin, when sprayed with the
standard forensic solution containing aqueous alkaline luminol and sodium perborate. In these cases the substance could be easily
mistaken for blood when the luminol test is used, but in the remaining cases the luminescence intensity was so weak that it is unlikely
that a false-positive test would be obtained. In a few cases the brightly emitting substance could be distinguished from blood by a
small but detectable shift of the peak emission wavelength. The results indicated that particular care should be taken to avoid
interferences when a crime scene is contaminated with parsnip, turnip or horseradish, and when surfaces coated with enamel paint are
involved. To a lesser extent, some care should be taken when surfaces covered with terracotta or ceramic tiles, polyurethane varnishes
or jute and sisal matting are involved. Copyright # 2001 John Wiley & Sons, Ltd.

KEYWORDS: forensic science; presumptive blood test; chemiluminescence; luminol; interfering catalysts




INTRODUCTION                                                           solution. However, these publications provide only a
                                                                       qualitative study of these interferences.
The forensic luminol test for blood has been known for                    A special feature of the luminol test that makes it
over 60 years, since its discovery by Walter Sprecht (1) in            somewhat more useful then the other three common
1937. The test involves spraying suspected blood                       presumptive tests for blood (the benzidine, phenolphtha-
samples with a standard mixture of luminol (5-amino-                   lein and leuco-malachite colour tests) (4) is the ability of
2,3-dihydro-1,4-phthalazinedione) dissolved in alkaline,               the luminol test to highlight the presence of scattered,
aqueous solution containing either dilute hydrogen                     very small droplets of blood by the individual ‘sparkles’
peroxide or sodium perborate (2). Traces of human                      of blue chemiluminescence each droplet produces.
blood as small as 1 ng can be detected (3) by the pale                 Interfering substances that are solids will generally
blue chemiluminescence emitted when they come into                     produce a different spatial distribution of luminescence,
contact with the forensic luminol mixture. Visual rather               as will surfaces that are coated homogeneously with
than instrumental detection of the luminescence is                     interfering substances (e.g. some varnishes and paints).
usually used and the test is regarded as presumptive                   Interviews with forensic practitioners who use the
rather than definitive, due to the range of interfering                luminol test sometimes point out that an experienced
substances that can trigger the emission of the blue                   practitioner can sometimes distinguish interfering sub-
chemiluminescence.                                                     stances from blood in this manner.
   Much has been written about the fact that the luminol                  Nevertheless, the question of interferences with the
test is not specific to blood. Sodium hypochlorite (bleach)            luminol test for blood are of increasing importance
(4, 5), plant peroxidases (4–6), and iron or copper                    because of the proliferation of new floor and wall
compounds (3–6) have all been reported as producing                    coatings and of many new domestic and industrial
visible chemiluminescence when exposed to the luminol                  products (e.g. insecticides) that are routinely sprayed on
                                                                       surfaces in such environments. In view of such problems,
                                                                       it is surprising that there are few quantitative studies of
                                                                       interferences with the luminol test that may occur in
                                                                       industrial and domestic situations. A recent paper (2)
*Correspondence to: T. I. Quickenden, Department of Chemistry, The     from the present research group has shown that sodium
University of Western Australia, 35 Stirling Highway, Crawley, WA
6009, Australia.                                                       hypochlorite (a common component of domestic and
Email: tiq@chem.uwa.edu.au                                             industrial bleaches) produces substantial interference

Copyright  2001 John Wiley & Sons, Ltd.
               Case 3:17-cr-00533-EMC Document 1457-4 Filed 02/03/21 Page 3 of 5


296           ORIGINAL RESEARCH                                                                             T. I. Quickenden and J. I. Creamer

Table 1. Spectral measurements showing vegetable and fruit catalytic interferences with the luminol test for blood detection†

                                        Mean peak                Mean peak shift from     Mean peak intensity/         Visibility to the
Catalytic sample                       position/nm‡               Hb (150 g/L)/nm           arbitrary units              naked eye
150 g/L Hb Solution                       438  2                    Not applicable              65  14                Strong
Turnip (smear)                            425  6                       13  6                   36  11                Moderate
Turnip (pulp)                             435  3                        34                   175  74                 Strong
Turnip (juice)                            429  3                        94                    9.6  6.8               Weak
Parsnip (smear)                           433  5                        55                    4.4  1.8               Barely visible
Parsnip (pulp)                            430  5                        85                   118  9                  Strong
Horseradish (pulp)                        435  3                        34                     49  26                Strong
Carrot (pulp)                             433  4                        54                     23  4                 Moderate
Carrot (juice)                            430  8                        88                    3.8  1.3               Barely visible
Onion (pulp)                              439  4                        14                     16  14                Moderate
Pumpkin (pulp)                            434  5                        45                    8.9  4.4               Weak
Pumpkin (juice)                           436  3                        24                    4.0  1.4               Barely visible
Potato (smear)                            419  10                     19  10                  2.1  0.3               Not visible
Potato (pulp)                             430  3                        84                    7.6  3.4               Weak
Potato (juice)                            421  6                      17  6                   2.2  0.7               Not visible
Tomato (pulp)                             427  5                      11  5                   5.3  3.1               Barely visible
Watermelon (pulp)                         415  10                     23  10                  2.5  0.1               Not visible
Banana (smear)                            414  9                      24  9                   2.2  1.0               Not visible

Hb, haemoglobin.
†
  The following substances produced no detectable chemiluminescence on the application of the luminol solution: horseradish (smear, juice),
carrot (smear), onion (smear, juice), pumpkin (smear), tomato (smear, juice), watermelon (smear, juice), banana (pulp), apple, beetroot,
canned beetroot, lemon, orange.
‡
  95% con®dence interval in the mean of four replicates.



with the luminol test, as it catalyses* the formation of                       forensic measurements of interferences with the luminol
chemiluminescence which is easily as bright as that                            test.
caused by haemoglobin. This is a particularly serious                             The aim of the present project was provide a
issue, as attempts to clean up a crime scene and remove a                      comprehensive, quantitative study of the common
trace of blood may well involve the use of commercial                          interferences with the luminol test for blood, which
and household bleaches. Fortunately, it was shown in that                      may be found in domestic and industrial situations.
work that there is a significant spectral shift of the
luminol chemiluminescence catalysed by sodium hypo-
chlorite compared with that catalysed by haemoglobin.                          METHODS
Unfortunately, this spectral shift is not sufficient to
produce significant colour changes during visual ob-                           The luminol test solution was prepared using the
servations, but would require the use of special spectro-                      following chemicals; 0.1 g luminol (Aldrich), 5.0 g
scopic equipment to prove the spectral shift.                                  Na2CO3 (Ajax), 0.7 g NaBO3.4H2O (Aldrich) and
   One earlier paper by Kraul and Meyer (7) does                               100 mL distilled water.
quantitatively address the issue of spectral shifts in the                         The human haemoglobin (Sigma) samples were
luminol emission when interfering substances are                               prepared as described by Quickenden and Cooper (2).
involved, but the study was very limited and only                              The vegetable, household and industrial samples were
involved catalysis by rust (Fe2O3) and several types of                        smeared by rubbing a cut surface of the vegetable on a
human blood. There appear to be no other quantitative                          filter paper, or pulped or juiced using a Tiffany
                                                                               (Australia) two-speed blender. In each case, each sample
                                                                               was applied to a sheet of Whatman 541 hardened ashless
                                                                               filter paper, which was placed in a light-tight compart-
*Substances such as haemoglobin, potassium ferricyanide and cupric
ions, which greatly enhance the intensity of the luminescence from an          ment and viewed via the photomultiplier tube.
alkaline solution of luminol containing either hydrogen peroxide or                The light detection equipment used was that described
sodium perborate, are often referred to as ‘catalysts’ for the reaction.       by Quickenden and Cooper (2), with two alterations.
However, there is generally little evidence that they are true catalysts in
the purist sense, i.e. that they enhance the reaction rate but remain          First, adjustments were made to the microprocessor,
unchanged at the end of the reaction. It is quite difficult to find studies    decreasing the scan period to ca. 2.5 s. This eliminated
of the luminol reaction that show the latter. Nevertheless, the forensic       the need for any decay correction of the chemilumi-
literature (and much of the other literature on the luminol reaction)
commonly uses the term ‘catalyst’ and this terminology will be                 nescence scans. Second, adjustable gain settings (5,
retained in the present paper.                                                 20, 50, 100) were placed on the operational

Copyright  2001 John Wiley & Sons, Ltd.                                                                      Luminescence 2001;16:295–298
              Case 3:17-cr-00533-EMC Document 1457-4 Filed 02/03/21 Page 4 of 5


Interferences with the forensic luminol test for blood                                               ORIGINAL RESEARCH                  297

Table 2. Spectral measurements showing household and industrial catalytic interferences with the luminol test for blood
detection*

                                           Mean peak        Mean peak shift from       Mean peak intensity/         Visibility to the
Catalytic sample                          position/nm†       Hb (150 g/L)/nm             arbitrary units              naked eye
150 g/L Hb solution                          438  2            Not applicable                65  14                Strong
Machine oil (Ampol1)                         403  10             35  10                    2.0  0.2               Not visible
Enamel paint (Dulux1)                        429  3                94                     229  42                 Strong
Polyurethane paint (Berger1)                 435  3                34                      6.0  3.0               Barely visible
Jute natural matting                         428  6              10  6                     7.3  0.8               Weak
Sisal natural matting                        434  1                42                      7.7  2.7               Weak
Terracotta tile                              447  1                92                     13.7  3.0               Weak
Stone tile                                   418  4              20  4                     3.0  1.5               Not visible
Ceramic tile                                 424  4              14  4                     4.0  3.1               Barely visible
Hard vinyl flooring                          416  8              22  8                     1.8  0.8               Not visible

Hb, haemoglobin.
* Each error is the 95% con®dence interval in the mean of four replicates.
†
  The following substances produced no detectable chemiluminescence on application of the luminol solution: gloss acrylic paint
(Taubman1), matte ®nish paint (Dulux1), ¯at oil-based paint (Top Dek1), vinyl ¯oor polish (Ormonoid1), jarrah ¯ooring, soft-backed
vinyl, coir natural matting, industrial strength cleaner (CLR), lubricating spray (WD401), bearing grease (Rocol1Sapphire), common
insecticide (Con®dor1), linseed oil, gear oil (Castrol1), weed killer (Zero1), motor oil (Castrol1), engine coolant (Valvoline1), mineral
turpentine, silicone (Selleys1), adhesive (Araldite1).




amplifier, thus increasing the maximum sensitivity of the              those of a haemoglobin sample of similar proportions.
equipment 100-fold.                                                    The exceptions to this were the turnip, parsnip and
   As described by Quickenden and Cooper (2), each                     horseradish pulps, which all had comparable intensities to
sample was placed in the light-tight compartment and                   the human haemoglobin.
sprayed with the luminol test solution. The resultant                     A number of papers (8, 9) suggest that ‘fresh potato
chemiluminescence was passed through a calibrated                      juice’ produced a strong chemiluminescence on applica-
circular graded interference filter, which was rotated by              tion of luminol solution. However, the potato juice stains
a microprocessor-driven motor, thus monochromating                     analysed produced only a barely detectable chemilumi-
the emitted light before it was detected by a photo-                   nescence that was not visible to the naked eye. It should
multiplier tube, operating in DC mode. The photocurrent                be noted that the samples were tested some 18 h after
from the tube was passed through a load resistor and the               preparation, making them less than fresh. Also, the
potential difference generated was applied to the                      papers cited talk of potato juice whereas the samples
inverting operational amplifier, an analogue-to-digital                tested in this case were dried stains of potato juice.
converter, and was finally recorded on a digital computer.                It should be noted that while all the vegetable samples
                                                                       were tested at least 18 h after preparation, they still
                                                                       looked more like the vegetables they represented as
RESULTS AND DISCUSSION                                                 opposed to blood (that is to say that a parsnip pulp sample
                                                                       looked like a sample of pulped parsnip). With the
Table 1 shows all of the spectroscopic data obtained for               samples in this condition it was easy to distinguish
each vegetable sample during the course of the research.               between these samples and haemoglobin stains, purely
As can be seen from the results, many of the vegetables,               via their physical appearances. The smear and juice stains
in one form or another, did not produce a detectable                   were slightly more ambiguous, but they still did not
amount of chemiluminescence when exposed to the                        resemble a bloodstain to any great extent. That coupled
luminol test solution. Of those that did, it was not                   with the fact that the recorded intensities of all the juice
possible to separate all of the vegetable samples from the             and smear samples were visibly lower than those
undiluted (150 g/L) haemoglobin samples, which repre-                  recorded for the human haemoglobin, meant that
sent undiluted human blood, on the basis of mean peak                  similar-sized stains could be easily distinguished by the
shift.                                                                 naked eye.
   The mean peak intensities of the majority of vegetable                 Table 2 contains all the spectroscopic data we obtained
samples were very low compared with those of the                       for household and industrial substance-catalysed luminol
haemoglobin-catalysed chemiluminescence. This meant                    chemiluminescences. As it shows, nine of the tested
that all but three of the samples tested could be                      substances produced a level of chemiluminescence
distinguished from haemoglobin on the basis of their                   detectable with the present equipment. The machine oil
very low chemiluminescence intensities compared with                   (manufactured by Ampol1) produced a level of chemi-

Copyright  2001 John Wiley & Sons, Ltd.                                                                  Luminescence 2001;16:295–298
            Case 3:17-cr-00533-EMC Document 1457-4 Filed 02/03/21 Page 5 of 5


298         ORIGINAL RESEARCH                                                                     T. I. Quickenden and J. I. Creamer

luminescence, in the presence of the luminol solution,         care should be taken when applying the luminol test in
which was just detectable on the spectroscopic equip-          the possible presence of these substances.
ment-but was not visible to the naked eye. It was noted           Also, forensic investigators should note that chemi-
that the machine oil could be distinguished from the           luminescence was produced when the luminol solution
human haemoglobin due to a considerable difference in          was sprayed on a surface of jute matting, sisal matting,
mean peak positions.                                           terracotta tile, ceramic tile, or a surface coated with
   The concerning result from the household and                polyurethane paint or enamel gloss paint. Further
industrial interferences tested was the production of          research into the possible interference to the luminol test
visible chemiluminescence when the luminol test solu-          by various domestic surfaces and surface coatings is
tion was applied to the samples of polyurethane varnish,       necessary, and this result indicates the need for forensic
enamel gloss paint, jute and sisal matting and terracotta      investigators to test blanks at a crime scene.
or ceramic tile (while the stone tile and the hard-backed
vinyl flooring did produce detectable chemilumi-
nescence, this luminescence was not visible to the naked       Acknowledgements
eye).
   The mean chemiluminescence intensity produced by            The authors would like to thank the Forensic Division of
enamel paint exceeds that of the haemoglobin and it is         the Western Australia Police Service, in particular
identical to the naked eye. While the other chemilumi-         Superintendent Dick Milner, Senior Sergeant Ken
nescence intensities produced were far less visible to the     Sanderson and Sergeant Vic Webb, for their helpful
naked eye, they were still visible and are consequently        discussions and for providing information on their
still problematic. This has serious implications, as these     approach to forensic blood detection.
substances are commonly used to coat floors, walls and
other surfaces, and these surfaces are often found at crime
scenes. In terms of mean peak positions, only the
polyurethane paint did not have a noticeable shift from                                 REFERENCES
the mean peak position of the haemoglobin.
                                                               1. Sprecht W. Die Chemiluminesenz des Hämins, ein Hilfsmittel zur
   These results further show that the testing of blanks at       Auffindung und Erkennung forensisch wichturger Blutspuren.
a crime scene is an important part of blood detection.            Angew. Chem. 1937; 50: 155–157.
There is obviously a need for future work in looking at        2. Quickenden TI, Cooper PD. Increasing the specificity of the forensic
                                                                  luminol test for blood. Luminescence 2001; 16: 251–253.
the possible interfering effects of surfaces and their         3. Grodsky M, Wright K, Kirk PL. Simplified preliminary blood
coatings on the luminol chemiluminescence blood                   testing: an improved technique and a comparative study of methods.
detection test.                                                   J. Crimin. Law Criminol. Police Sci. 1951; 42: 95–104.
                                                               4. Yeshion TE. The forensic application of luminol as a presumptive
                                                                  blood test. In Proceedings of the 6th International Symposium on
                                                                  Bioluminescence and Chemiluminescence 1990, Stanley PE, Kricka
                                                                  LJ (eds). Wiley: Chichester, 1991; 379–384.
                                                               5. Shiro G. Collection and preservation of blood evidence from crime
CONCLUSIONS                                                       scenes. In http//police2.ucr.edu/blood1.html 1998.
                                                               6. Lytle LT, Hedgecock DG. Chemiluminescence in the visualisation
It can be seen that the majority of interfering substances        of forensic bloodstains. J. Forens. Sci. 1978; 23: 550–562.
                                                               7. Kraul R, Meyer HH. Ist der Nachweis von Blutspuren durch 3-
tested during the course of this research can be                  Amino-phthalsäurehydrazid ein kennzeichnendes Verfahren? An-
distinguished from human haemoglobin because they                 gew. Chem. 1941; 54: 213–215.
produce considerably lower chemiluminescence intensi-          8. Albrecht HO. Uber die Chemiluminescenz des Aminophthalsaure-
                                                                  hydrazids. Z. Phys. Chem. (Leipzig) 1928; 135: 321–330.
ties on application of the luminol solution. The excep-        9. James SH, Eckert WG. Interpretation of Bloodstain Evidence at
tions to this are turnip, parsnip and horseradish pulps, and      Crime Scenes CRC Press: Boca Raton, FL; 1999.




Copyright  2001 John Wiley & Sons, Ltd.                                                             Luminescence 2001;16:295–298
